Citation Nr: 0033415	
Decision Date: 12/21/00    Archive Date: 12/28/00

DOCKET NO.  98-13 383	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for low back pain, 
recurrent mechanical strain.

2.  Entitlement to service connection for an acquired 
psychiatric disorder, to include panic disorder with 
agoraphobia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel



INTRODUCTION

The veteran had verified active military service from 
November 1990 to July 1991.  He had four months of prior, 
unverified military service in 1976.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a May 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), in 
North Little Rock, Arkansas.  In that decision, the RO denied 
service connection for a psychiatric condition; it also 
determined that new and material evidence had not been 
presented to reopen the veteran's claim for entitlement to 
service connection for a lower back disability.  The veteran 
appealed that decision and, in June 1999, the Board reopened 
the veteran's claim with respect to the back condition.  The 
Board then remanded the claim for the purpose of obtaining 
additional medical information on both claimed disabilities.  
The claim has since been returned to the Board for appellate 
review.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
agency of original jurisdiction.

2.  The veteran suffered an injury to his lower back prior to 
November 1990.

3.  During his military service, the veteran experienced 
lower back pain.

4.  The veteran's pre-existing lower back strain and pain did 
not worsen during active military service, and it is not 
presumed to have been aggravated by military service.

5.  The service medical records fails to show complaints of, 
treatment for or diagnosis of a psychiatric disability.

6.  The veteran's panic disorder with agoraphobia was not 
incurred in military service.


CONCLUSIONS OF LAW

1.  VA has satisfied its duty to assist the veteran in 
developing facts pertinent to this claim.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 
2096, ____ (2000) (to be codified as amended at 38 U.S.C. 
§ 5107); 38 C.F.R. § 3.103 (2000).

2.  The veteran's lower back disability pre-existed his 
second entry onto active duty.  38 U.S.C.A. § 1111 (West 
1991); 38 C.F.R. § 3.304(b) (2000).

3.  The veteran's lower back disability was not aggravated by 
active military service, and service connection is not 
warranted.  38 U.S.C.A. §§ 1110, 1111 (West 1991 & Supp. 
2000); Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 4, 114 Stat. 2096, ____ (2000) (to be codified as 
amended at 38 U.S.C. § 5107); 38 C.F.R. §§ 3.303, 3.304, and 
3.306 (2000).

4.  Service connection for an acquired psychiatric disorder, 
to include panic disorder with agoraphobia, is not warranted.  
38 U.S.C.A. §§ 1110, 1112 (West 1991 & Supp. 2000); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

In July 1991, the veteran initially applied for service 
connection for a back condition.  The RO obtained his service 
medical records.  These records showed that, in February 
1991, he began to complain of chronic low back pain related 
to lifting heavy objects.  He indicated that he had injured 
his back in 1989 and received treatment from a chiropractor.  
The initial diagnosis was mechanical low back pain.  He was 
hospitalized for four days in February 1991 for bed rest.  In 
March 1991, he began to report decreasing symptoms with 
symptom-free days.  However, he again complained of back pain 
beginning in May 1991, and the diagnosis was lumbar strain.  
X-rays of the lumbar spine were within normal limits.  In 
June 1991, an examiner noted that the veteran had "work-
related" low back syndrome that was probably aggravated by 
service.

The veteran has provided a copy of a work-related injury 
report showing that he injured his back lifting a bed while 
working at a manufacturing company in July 1989.  The veteran 
also attempted to obtain his treatment records from Wallace 
H. Hays, D.C., and has provided a copy of a letter from Dr. 
Hays' office indicating that his medical records had been 
destroyed.  The veteran has also advised the RO that all his 
efforts to obtain other treatment records had been 
unsuccessful.

The RO obtained the veteran's medical records from D. W. 
Parker, Jr., M.D., dated July 1991.  These records showed 
treatment for lumbar strain.  The veteran reported that he 
injured his back when stacking furniture in 1989, underwent 
physical therapy, and was released to return to work in July 
1990.  He stated that he re-injured his back while moving 
equipment during his military service in February 1991.  X-
rays showed no fractures, dislocations, or other 
abnormalities.  A bone scan showed no abnormalities of the 
spine.  A lumbar MRI showed no significant structural or 
signal abnormality of the lumbar vertebral bodies.  There 
were mild degenerative changes in the L5 disc as well as what 
appeared to be a very small left paracentral herniated 
nucleus pulposus.

The veteran failed to report for a VA physical examination in 
August 1991.  In May 1992, the RO denied service connection 
for low back pain.  The veteran was notified of this decision 
in May 1992 and did not appeal.

In October 1997, the veteran again filed a claim for service 
connection for a back condition.  He submitted duplicates of 
the physical profiles he had received during service, written 
statements from friends and family (which mainly dealt with 
the veteran's mental problems), and medical records from the 
Western Arkansas Counseling and Guidance Center for 
psychiatric treatment in 1997.  

A review of the records from the counseling center notes that 
the veteran started to receive counseling in October 1997 for 
panic disorder and agoraphobia.  When the veteran was 
initially seen, he told the examiner that he began to 
complain about anxiety in 1991, and that since that time, it 
developed into the present illness.  He stated that he began 
to suffer from anxiety when he was told that he would be 
released from active duty at a certain time and his release 
was delayed.  He told the examiner that the "stress" of 
staying longer in the service induced panic attacks from 
which he still suffers.  The counseling records noted that 
the veteran also had back problems.

In December 1997, the veteran underwent a VA physical 
examination.  He stated that he had injured his back prior to 
service when lifting heavy furniture.  He then aggravated his 
back condition during service with heavy lifting and "other 
activities."  He complained of constant aching pain that 
radiated down the right leg, almost to the foot.  The right 
leg felt numb.  X-rays were normal, and the diagnosis was 
chronic lumbosacral strain.  

A psychiatric examination was also performed.  The veteran 
told the examiner that he became very depressed in 1991 after 
he returned from his active duty service and had no job.  He 
told the doctor that he did not like crowds and liked to 
remain in a "routine."  The examiner stated that the 
veteran was having problems with anxiety and personality 
disturbance, and that problems had been occurring daily for 
the last six years.  The examiner diagnosed panic disorder 
with agoraphobia and dependent personality disorder. 

A May 1998 rating decision found that new and material 
evidence had not been submitted to reopen the veteran's claim 
for service connection for a back condition.  The RO also 
denied the veteran's claim for entitlement to service 
connection for a psychiatric disorder.  

In his substantive appeal, the veteran stated that he was 
treated during service for his back problems and that these 
problems had worsened..

The veteran presented an August 1998 letter from a counselor 
at Western Arkansas Counseling and Guidance Center.  The 
counselor noted the veteran's reported history of panic 
attacks and agoraphobia dating back to his stay at Fort Polk 
in 1991.  The veteran had reported to the counselor that he 
began having back pain while at Fort Polk, and his military 
doctor wanted him to go home, but "those in charge" did 
not.  He said the ensuing power struggle caused him to feel 
powerless and out of control.  He said he began to mistrust 
doctors.

In September 1999, the veteran underwent a VA examination of 
his back.  A lumbosacral spine x-ray series was done, and all 
vertebral bodies and disc spaces, pedicles, and the pars 
interarticularis were unremarkable, as were the facet joints.  
The impression was normal lumbosacral spine.  The examiner 
reviewed the medical history and the claims file.  The 
veteran reported that the records of the chiropractor who had 
treated him following his industrial injury in 1989 had been 
destroyed and were not available.  He told the examiner that, 
after being released from active duty, he experienced aching 
back pain and continued to do so to the present time.  The 
doctor diagnosed low back pain secondary to mechanical 
recurrent strain.  He noted that the veteran's symptoms were 
on the right, and that the 1991 MRI had shown a suspected 
herniated nucleus pulposus on the left, which was not his 
symptomatic side.  The examiner noted that the service 
medical records failed to show an increase in back disability 
in the service, but they also did not give a clinical picture 
of the patient's level of disability when he was activated in 
November 1990.  The examiner noted that it was not possible 
to say whether there had been an increase in disability.  
However, he found it significant that the veteran had not had 
a progression of advanced degeneration in the eight years 
since service, nor did he show symptoms of failing function 
in the lower extremities that might be due to a diskogenic 
disease.  This indicated to the doctor that the disability 
had shown little or no tendency to undergo a natural 
progression.

Also accomplished in October 1999 was a mental evaluation of 
the veteran.  The examiner noted that he did review the 
veteran's service medical records and the available post-
service records.  He noted that the veteran's service medical 
records showed no reports of anxiety symptoms until 1991.  
Moreover, the doctor noted that there was no description of 
the anxiety symptoms except for cardiac palpitation, and that 
there was no indication of any events severe enough to cause 
a panic disorder or agoraphobia.  The examiner went on to 
note that between 1991 and 1997 there were no records, nor 
complaints of, anxiety problems.  The examiner noted that it 
was clear the veteran had a panic disorder with agoraphobia 
in 1997, but it was unclear what had happened from 1991 to 
that time.  The veteran claimed treatment for "mental 
hygiene problems" during service, but no record could be 
found of such treatment.  In the many records of treatment 
episodes for lumbar strain and back pain, there was no 
mention of any anxiety problems.

The examiner concluded that there was no evidence to indicate 
a credible link between the veteran's panic disorder and 
events that occurred during his time in the service.  There 
may have been events during his time in the service that led 
to mild anxiety, but the anxiety was clearly so mild as to 
not warrant concern or treatment from any of the physicians 
who were seeing him at the time.  The doctor stated 
unequivocally that the veteran's panic symptoms in 1997 were 
such that he could not have had those during his time in the 
service and still have participated meaningfully.  The 
examiner stated that the panic developed after his discharge 
and more likely in reaction to events in the home and his 
environment than in reaction to events that occurred during 
his time in the service.  In conclusion, the examiner stated 
that there was no evidence to substantiate a clear 
etiological link between the veteran's service experiences 
and his panic attacks.


II.  Analysis

The veteran seeks service connection for an acquired 
psychiatric disorder, and for a back disorder that he 
contends pre-existed service and was aggravated by service. 

With respect to a claim for benefits, the Department has 
responsibilities to the claimant.  These responsibilities may 
include, as appropriate:

1.  Furnishing appropriate claims forms 
and instructions, reviewing the 
application for benefits for 
completeness, and, if additional 
information is needed from the claimant, 
notifying the claimant of the information 
required to complete the application 
(Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 3(a), 114 Stat. 
2096, ____ (2000) (to be codified as 
amended at 38 U.S.C. § 5102));

2.  On receipt of a substantially 
complete application, telling the 
claimant what further lay or medical 
evidence may be necessary to substantiate 
the claim, what evidence the claimant 
should provide, and what evidence the 
Department will attempt to obtain on 
behalf of the claimant (Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475, § 3(a), 114 Stat. 2096, ____ (2000) 
(to be codified as amended at 38 U.S.C. 
§ 5103)); 

3.  If a reasonable possibility exists 
that assistance would aid in 
substantiating the claim, making 
reasonable efforts to obtain relevant 
records that the claimant adequately 
identifies and authorizes the Secretary 
to obtain, and telling the claimant if VA 
is unable to obtain the records (Veterans 
Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 3(a), 114 Stat. 2096, ____ 
(2000) (to be codified at 38 U.S.C. 
§ 5103A(b)));

4.  In cases of disability compensation, 
obtaining service medical records and 
other relevant records pertaining to 
active military service that are held by 
a governmental entity, obtaining VA 
medical treatment or examination reports 
if the claimant provides sufficient 
information to locate the records, and 
obtaining any other relevant Federal 
records that the claimant adequately 
identifies and authorizes the Secretary 
to obtain (Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, ____ (2000) (to be codified 
at 38 U.S.C. § 5103A(c))); and

5.  Providing a medical examination or 
obtaining a medical opinion if necessary 
to make a decision on the claim (Veterans 
Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 3(a), 114 Stat. 2096, ____ 
(2000) (to be codified at 38 U.S.C. 
§ 5103A(d))). 

In this case, there is no issue as to substantial 
completeness of the application or of notice of evidence 
necessary to complete the application.  VA has attempted to 
obtain all relevant private and government medical treatment 
records; the veteran has undergone VA medical examinations; 
and all other known relevant available evidence has been 
obtained by the VA.  The veteran has notified the RO that 
additional treatment records are unavailable.  VA has no 
further duty to assist the veteran in the development of 
facts pertinent to this claim, and the Board may decide the 
claim based on the evidence before it.

Service connection means that the facts, shown by the 
evidence, establish that a particular injury or disease 
resulting in disability was incurred in the line of duty in 
the active military service or, if pre-existing such service, 
was aggravated during service.  38 U.S.C.A. §§ 1110, 1131 
(West Supp. 2000); 38 C.F.R. § 3.303(a) (2000).  
Alternatively, service connection may be established under 
38 C.F.R. § 3.303(b) by evidence of (i) the existence of a 
chronic disease in service or during an applicable 
presumption period under 38 C.F.R. § 3.307 and (ii) present 
manifestations of the same chronic disease.  See Brewer v. 
West, 11 Vet. App. 228, 231 (1998).  In this instance, 
neither of the veteran's currently diagnosed disabilities are 
subject to presumptive service connection under the 
applicable law.  Cf. 38 C.F.R. § 3.309 (2000).

A. Lumbar strain

Every veteran is presumed to have been in sound condition at 
the time of entrance into service, unless defects, 
infirmities, or disorders are noted at the time of 
examination, acceptance, and enrollment into service, or 
clear and unmistakable evidence shows that a disorder existed 
prior to entry into service and was not aggravated by 
service.  38 U.S.C.A. §§ 1111 and 1132 (West 1991 & Supp. 
2000); 38 C.F.R. § 3.304(b) (2000).  The Court of Appeals for 
Veterans Claims (Court) has held that the standard of proof 
for evidence to rebut the presumption of soundness is not 
evidence which is merely cogent and compelling, but evidence 
that is clear and unmistakable, that is, undebatable.  
Vanerson v. West, 12 Vet. App. 254, 261 (1999).  Pursuant to 
38 C.F.R. § 3.304(b), the question is not whether the 
Department has sustained a burden of producing evidence, but 
whether the evidence as a whole clearly and unmistakably 
demonstrates that the injury or disease existed prior to 
service.  That determination is dispositive as to the 
question of preservice inception.  Id.

In this case, there is clear and unmistakable evidence of a 
pre-existing back injury.  In July 1989, the veteran injured 
his back at work, and that injury report is of record.  He 
underwent physical therapy or chiropractic therapy for a 
period of almost a year, according to his private treatment 
records after service.  The veteran has advised that these 
treatment records are unavailable, but he has reported this 
history to his private doctor and to VA, and it is credible.  
The veteran does not contend that his back disorder did not 
pre-exist his active military service.  The evidence is clear 
and unmistakable that lumbar strain pre-existed entry onto 
active military service in November 1990.

If there is an increase in pre-existing disability during 
service, service connection may be established on the basis 
of aggravation, unless the increase is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153 (West 1991); 38 
C.F.R. § 3.306(a) (2000).  

The question of whether the veteran's pre-existing back 
strain was aggravated during service depends upon two 
factors.  First, it must have undergone an increase in 
disability during service, and, second, that increase must be 
beyond the natural progress of the disease.  There is a 
notation in service medical records of aggravation of a pre-
existing back injury.  However, this notation is neither 
dispositive nor persuasive.  More persuasive, and of greater 
weight, is the VA medical opinion eight years following 
service, given after examination of the veteran and complete 
review of the claims file.  That opinion showed literally no 
progression in the veteran's back strain in the eight years 
since service.  While the examiner noted that it was not 
possible to state what the clinical picture was with respect 
to the veteran's back on his activation in November 1990, the 
pre-existing injury was clear.  The examiner said that it 
could not be said that there was an increase in disability 
during service, and found it significant that there was no 
progression of degeneration in eight years.  Furthermore, the 
lesion identified on MRI in 1991 was on the left side, and 
the veteran complained of symptoms on the right side.  
Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  38 C.F.R. § 3.306(b) (2000).  

The presumption of aggravation has not arisen, as the 
totality of the evidence shows no increase in disability.

The Board is cognizant of the fact that the appellant 
maintains that he aggravated his back disability while he was 
in service.  However, there is no indication that he 
possesses the requisite medical knowledge or education to 
render a probative opinion involving medical diagnosis or 
medical causation.  See Edenfield v. Brown, 8 Vet. App. 384, 
388 (1995); Robinette v. Brown, 8 Vet. App. 69, 74 (1995); 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992). 

In determining whether service connection is warranted, the 
VA must determine whether the evidence supports the claim or 
is in relative equipoise, with the veteran prevailing in 
either event, or whether the preponderance of the evidence is 
against the claim, in which case service connection must be 
denied.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 4, 114 Stat. 2096, _____ (to be codified as 
amended at 38 U.S.C. § 5107); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  After a review of the evidence, it is the 
determination of the Board the preponderance of the evidence 
is against the veteran's claim for entitlement to service 
connection for low back pain secondary to mechanical 
recurrent strain.


B. Psychiatric disorder

The veteran has a current psychiatric diagnosis of panic 
disorder with agoraphobia.  He has contended that he had 
treatment in service for mental health problems, but his 
service medical records are negative for such treatment, and 
there are no psychiatric complaints reflected or mentioned in 
his service medical records.  The VA examiner who reviewed 
the veteran's claims file, including service medical records, 
stated that the only anxiety symptom even identifiable from 
the record was a notation of cardiac palpitations in 
connection with administration of anesthesia for dental 
treatment, and that notation was not an event sufficient to 
cause panic disorder or agoraphobia.

The examiner noted that there is no record of anxiety 
problems from 1991 to 1997.  He stated that it was unclear 
what happened from 1991 to 1997 to cause the veteran to 
develop a panic disorder with agoraphobia, but that there was 
no evidence of a credible link between active military 
service and development of the panic disorder.  There may 
have been some events in service to cause mild anxiety, but, 
if there were, they were not so severe to warrant concern or 
treatment from any of the doctors who saw him at the time.  
The examiner expressed the reasoned opinion that the panic 
occurred after military service, and it was more likely that 
it was a reaction to events in the home or his environment 
than military service.

There is absolutely no evidence, other than the veteran's 
contentions, to relate his panic disorder to service.  The 
competent medical evidence being entirely against this claim, 
it must be said that the preponderance of the evidence is 
against granting service connection for an acquired 
psychiatric disorder.



ORDER

1.  Entitlement to service connection for a low back pain, 
recurrent mechanical strain, is denied.

2.  Entitlement to service connection for an acquired 
psychiatric disorder, to include panic disorder with 
agoraphobia, is denied.



		
	J. SHERMAN ROBERTS
	Veterans Law Judge
	Board of Veterans' Appeals


 

